Citation Nr: 1243977	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran had active service from August 1961 to May 1965, from June 1970 to April 1974, and from November 1986 to July 1989.  He died in November 2007.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's death in November 2007 was due to metastatic carcinoma originating in the pancreas.

2.  At the time of his death, service connection was not in effect for any disability.

3.  Pancreatic carcinoma was not present in service or within one year after the Veteran's discharge from service and was not etiologically related to service, to include herbicide exposure during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA must also notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a claim for death and indemnity compensation (DIC) under 38 U.S.C.A.     § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

In November 2007, the RO sent the appellant a letter informing her of how to substantiate a claim for DIC.  The letter notified her of the evidence required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The letter did not specifically inform her that the Veteran was not service-connected for any disabilities.  However, the appellant, who has been assisted by a representative throughout the appeals process, is clearly aware of this fact and the evidentiary requirements necessary to substantiate this aspect of her claim.  Indeed, the letter informed her that she needed to provide medical evidence showing a reasonable probability that the condition contributing to his death, metastatic carcinoma, was caused by an injury or disease that began during service.  Here, she and her representative have argued that the metastatic carcinoma was secondary to the Veteran's herbicide exposure during service and that she should be granted DIC under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 (2012).  Further, electronic mail letters are of record which show the appellant's representative inquired about the history of the USS BOLSTER, a vessel on which the Veteran served, and its service in the waters of and shore excursions in the Republic of Vietnam.

Based on the facts of this case, the Board finds that any VCAA notice error involving the Hupp requirements has not affected the essential fairness of the adjudication.

The Board finds that all necessary development has been accomplished.  Service treatment records and pertinent post-service medical evidence have been obtained.  In addition, the Board obtained an opinion from a VA oncologist.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional evidence that could be obtained to substantiate the claim.

Legal Criteria

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

Pancreatic cancer is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of pancreatic cancer in humans.  See 38 C.F.R. § 3.309(e). 

If a claimed disability is not on the list of diseases subject to presumptive service connection based on exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died in November 2007.  At the time of his death, service connection had not been established for any disability.  The official certificate of death lists the immediate cause of death as metastatic carcinoma of unknown primary.  There are no other causes of death listed.

Initially, the Board notes that the record does not show and the appellant has not contended that the Veteran's fatal carcinoma was present in service or manifested within one year following his discharge from service.  The sole basis of the claim is that the fatal carcinoma was caused by the Veteran's exposure to herbicides in service.

The evidence shows that the Veteran served in Vietnam during the Vietnam War.  Therefore, his exposure to herbicides in service is presumed.

Unfortunately, while some treatment records indicate that the lungs were a possible primary origin of the carcinoma, the majority indicate that the pancreas was the most likely primary origin.  Because respiratory cancers are subject to the presumptive provisions of 38 C.F.R. § 3.309, and because pancreatic cancer is not, the Board requested a VA medical opinion regarding the etiology of the metastatic carcinoma.

In a September 2012 report, a VA oncologist said the Veteran had pancreatic head mass with an elevated CA 19-9, liver metastasis, and high calcium levels.  He explained that CA 19-9 is a tumor marker for pancreatic cancer and when in the presence of a pancreatic head mass, it is certain that the primary cancer originated in the pancreas.  Accordingly, he found it is less likely that lung cancer was the primary origin of the metastatic carcinoma.  Based on evidence in the claims file and the foregoing, the expert opined that the cancer was not service related.  He noted that pancreatic cancer is not listed in the agent orange exposure malignancies; thus, he found that the Veteran's death was not caused by agent orange exposure.  

The Board has found the foregoing opinion to be persuasive because it is based on a review of the Veteran's pertinent history and is properly supported.  

The Board has carefully considered the lay evidence presented by the appellant in the form of correspondence to VA in which it was generally asserted that the Veteran's military service caused his death.  However, as a lay person without medical training, the appellant is not competent to answer the medical questions presented in this case.  As discussed above, the preponderance of the medical evidence shows that the Veteran's death was due to pancreatic cancer that developed more than one year following his discharge from service and is not etiologically related to service, to include the Veteran's presumed exposure to herbicides in service.  

In reaching this decision the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


